Exhibit 10.3

AMENDMENT NO. 1 TO CANADIAN SECOND LIEN SECURITY AGREEMENT

This Amendment No. 1 to Canadian Second Lien Security Agreement, dated as of
May 26, 2011 (this “Amendment”), is entered into by and among NORCRAFT CANADA
CORPORATION, a Nova Scotia unlimited liability company, the “Pledgor”), and U.S.
BANK NATIONAL ASSOCIATION, as collateral agent (the “Collateral Agent”).

RECITALS

A. Reference is made to (i) the Indenture dated as of December 9, 2009, by and
among the Norcraft Companies, L.P., a Delaware limited partnership (the
“Issuer”), Norcraft Finance Corp., a Delaware corporation (the “Co-Issuer” and
together with the Issuer, the “Issuers”), the Guarantors party thereto from time
to time (including the Pledgor) and U.S. Bank National Association, as trustee
(the “Trustee”) and as Collateral Agent, relating to the Issuers’ 10 1/2% Senior
Secured Second Lien Notes due 2015 (as amended by the Supplemental Indenture,
dated as of May 20, 2011, by and among the Issuers, the Pledgor, the Trustee and
the Collateral Agent, and as further amended by the Supplemental Indenture,
dated as of May 26, 2011, by and among the Issuers, the Pledgor, the Trustee and
the Collateral Agent, collectively, the “Indenture”) and (ii) the Canadian
Second Lien Security Agreement, dated as of December 9, 2009 (the “Security
Agreement”), between the Pledgor and the Collateral Agent.

B. The Issuers have issued Add-On Notes, and the Pledgor has issued the related
Note Guarantees, pursuant to and in accordance with the Indenture, and the
Pledgor has requested that, pursuant to Section 11.5 of the Security Agreement
and Section 9.01 of the Indenture, the Trustee amend the Security Agreement, as
and to the extent set forth in this Amendment and subject to the terms and
conditions set forth in this Amendment.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the Pledgor and the Collateral Agent hereby
agree as follows:

1. Definitions. Except to the extent otherwise specified herein, capitalized
terms used in this Amendment shall have the same meanings ascribed to them in
the Indenture or the Security Agreement (as amended hereby), as applicable.

2. Amendments. Subject to the terms and conditions hereof, the Security
Agreement is hereby amended as follows:

2.1. Section 1.1 (Definitions) of the Security Agreement is hereby amended by
inserting the following new defined terms in clause (c) thereof in the
appropriate alphabetical order:

“Amended Mortgages” shall have the meaning assigned to such term in
Section 3.4(d)(i).

“Bring Down Title Opinion” shall have the meaning assigned to such term in
Section 3.4(d)(iii).



--------------------------------------------------------------------------------

“Canadian Existing Mortgage” shall have the meaning assigned to such term in
Section 3.4(d)(i).

“Indenture” shall mean the Indenture dated as of December 9, 2009, by and among
the Issuers, the Guarantors party thereto from time to time (including the
Pledgor), the Trustee and the Collateral Agent, relating to the Issuers’ 10 1/2%
Senior Secured Second Lien Notes due 2015 (as amended by the Supplemental
Indenture, dated as of May 20, 2011, by and among the Issuers, the Pledgor, the
Trustee and the Collateral Agent, and as further amended by the Supplemental
Indenture, dated as of May 26, 2011, by and among the Issuers, the Pledgor, the
Trustee and the Collateral Agent, and as further amended or supplemented from
time to time).

“Mortgage Amendments” shall have the meaning assigned to such term in
Section 3.4(d)(i).

2.2. Section 3.4 (Real Estate Collateral) of the Security Agreement is hereby
amended by inserting the following new clause (d) immediately after clause
(c) thereof:

“(d) Upon the issuance of the Add-On Notes pursuant to and in accordance with
the Indenture, within ninety (90) days of the date of such issuance (or as soon
as practical thereafter using commercially reasonable efforts), the Pledgor
shall provide:

(i) Mortgage Amendments. (A) Fully executed counterparts of an amendment to each
Canadian mortgage, debenture, deed of trust or deed to secure debt by the
Pledgor delivered to the Collateral Agent for the benefit of the Notes Secured
Parties (as defined in the Canadian Existing Mortgage (as defined below)) and
evidencing the Liens on each Mortgaged Property located in Canada (each, a
“Canadian Existing Mortgage” and collectively, the “Canadian Existing
Mortgages”), in each case, with such schedules and including such provisions as
shall be necessary to conform such documents to applicable local law or as shall
be customary under applicable local law (the “Mortgage Amendments,” the Canadian
Existing Mortgages, as amended by the Mortgage Amendments, the “Amended
Mortgages”) which Amended Mortgages shall cover each Mortgaged Property, as
applicable, and (B) evidence that counterparts of each Mortgage Amendment have
been delivered to the Title Company for recording in all places to the extent
necessary to effectively create a valid and enforceable Second Priority Lien on
the Mortgaged Property encumbered thereby in favor of the Collateral Agent for
the benefit of the Notes Secured Parties, such Mortgage Amendments and
recordings to be in form and substance reasonably acceptable to the Collateral
Agent; provided, however, with respect to the Canadian Existing Mortgage, no
Mortgage Amendment shall be required if the Pledgor causes Canadian counsel to
deliver to the Collateral Agent an opinion stating that the (a) recording of the
Canadian Existing Mortgage with respect to the Mortgaged Property encumbered
thereby is the only filing or recording necessary to give constructive notice to
third parties of the Lien created by the Canadian Existing

 

2



--------------------------------------------------------------------------------

Mortgage as security for the Indebtedness (as defined in the Canadian Existing
Mortgage), including the Obligations evidenced by the Indenture, the Add-On
Notes, the related Note Guarantees and the other documents in connection
therewith, for the benefit of the Notes Secured Parties and (b) no other
documents, instruments, filings, recordings, re-recordings, re-filings or other
actions are necessary under applicable law in order to maintain the continued
validity or priority of the Liens created by the Canadian Existing Mortgage as
security for the Indebtedness (as defined in the Canadian Existing Mortgage),
including the Obligations evidenced by the Indenture, the Add-On Notes, the
related Note Guarantees and the other documents executed in connection
therewith, for the benefit of the Notes Secured Parties, all in form and
substance reasonably acceptable to the Collateral Agent.

(ii) Counsel Opinions. Local counsel opinions with respect to each Mortgage
Amendment (if any) in form and substance reasonably satisfactory to the
Collateral Agent.

(iii) Bring Down Title Opinion. With respect to each Mortgaged Property located
in Canada, a bring down title opinion from Canadian counsel which reasonably
assures the Collateral Agent that such Canadian Existing Mortgage or Amended
Mortgage, as the case may be, is a valid and enforceable Second Priority Lien on
such Mortgaged Property, free and clear of all defects and encumbrances except
Permitted Encumbrances (as defined in the Canadian Existing Mortgage) and except
the same such standard title exceptions as was provided in Canadian counsel’s
prior opinion, such bring down title opinion to be in form and substance
reasonably acceptable to the Collateral Agent (such opinion of Canadian counsel,
the “Bring Down Title Opinion”).

(iv) Mortgaged Property Indemnification. Such affidavits, certificates,
instruments of indemnification and other items (including a so-called “gap”
indemnification) as shall be reasonably required to induce Canadian counsel to
issue the Bring Down Title Opinion, as applicable.

(v) Collateral Fees and Expenses. Evidence reasonably acceptable to the
Collateral Agent of payment by the Pledgor of all premiums, search and
examination charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of any Mortgage Amendments and issuance of such Bring
Down Title Opinion.”

3. Conditions Precedent to Effectiveness. The effectiveness of the amendments
and other agreements set forth in this Amendment are subject in each instance to
the satisfaction of each of the following conditions precedent, each in a manner
reasonably satisfactory to the Collateral Agent:

3.1. Opinion of Counsel and Officers’ Certificate. The Trustee and Collateral
Agent shall have received an Opinion of Counsel and an Officers’ Certificate
(each term as defined in the Indenture) in accordance with Section 9.07 of the
Indenture.

 

3



--------------------------------------------------------------------------------

3.2. Amendment. This Amendment shall have been duly executed and delivered by
the Pledgor and the Collateral Agent.

3.3. Issuance of Add-On Notes. The Add-On Notes shall have been issued pursuant
to and in accordance with the terms of the Indenture.

4. Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Security Agreement shall remain in full force and effect.

5. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.

6. Severability of Provisions. Any provision hereof which is invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
invalidating the remaining provisions hereof or affecting the validity, legality
or enforceability of such provision in any other jurisdiction.

7. Assignment. This Amendment shall (i) be binding upon the Pledgor, its
respective successors and assigns and (ii) inure, together with the rights and
remedies of the Collateral Agent under the Security Agreement, to the benefit of
the Collateral Agent and the other Secured Parties and each of their respective
successors, transferees and assigns. No other persons (including any other
creditor of the Pledgor) shall have any interest herein or any right or benefit
with respect hereto.

8. Governing Law. This Amendment will be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

9. Section Titles. The section titles contained in this Amendment are and shall
be without substantive meaning or content of any kind whatsoever and are not
part of this Amendment.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

PLEDGORS NORCRAFT CANADA CORPORATION

By:

 

/s/ Leigh Ginter

  Name:  Leigh Ginter   Title:    Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CANADIAN SECOND LIEN SECURITY AGREEMENT]



--------------------------------------------------------------------------------

COLLATERAL AGENT U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ Donald T. Hurrelbrink

  Name:  Donald T. Hurrelbrink   Title:    Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CANADIAN SECOND LIEN SECURITY AGREEMENT]